Dismissed and
Memorandum Opinion filed August 12, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-88-00500-CV
____________
 
ERNEST PHILLIPS AND SEARAIL, INC, Appellants
 
V.
 
TERRY CALHOUN AND DONNA CALHOUN, Appellees
 
 
 
 

On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 85-60442
 
 
 

MEMORANDUM
OPINION
            This is an appeal from a judgment signed April 11, 1988.  On April
20, 1989, this court abated the appeal because appellant, Searail, Inc.,
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for
the Southern District of Texas, under cause number 88-01488.  See Tex.
R. App. P. 8.2.  This appeal has
been abated and treated as a closed case since April 20, 1989.  The court has
not been advised that any party wishes to reinstate the appeal.  
            On July 8, 2010, this court notified the parties that unless
any party to the appeal filed a motion demonstrating good cause to retain the
appeal on or before July 23, 2010, this appeal would be dismissed for want of
prosecution.  See Tex. R. App. P. 42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.